Citation Nr: 1706558	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  14-00 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an effective date prior to March 7, 2012, for the grant of service connection for anxiety disorder with depressive disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife.


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1965 to May 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In that decision, the RO granted the Veteran's claim for service connection for anxiety and depressive disorder with alcohol dependence (claimed as PTSD), assigning a March 7, 2012 effective date.
 
A hearing was held before the undersigned Veterans Law Judge in November 2016.  A transcript of the hearing is of record.  Following the hearing, the Veteran's representative submitted a waiver of RO consideration of evidence submitted at the Board hearing.  Moreover, the Board notes that the automatic waiver provision applies in this case, as the appeal was certified after February 2, 2013.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial agency of original jurisdiction (AOJ ) review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a Substantive Appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.  

The VBMS and the electronic Veterans Appeals Control and Locator System (VACOLS) indicate that the May 2015 rating decision that denied service connection for atrial fibrillation (claimed as heart condition) (now claimed as congestive heart failure) as secondary to diabetes mellitus type 2 with erectile dysfunction, is the subject of a Notice of Disagreement (NOD) filed in October 2015.  These electronic systems show that the RO is continuing to work on the matter.  Thus, as the RO has acknowledged receipt of the NOD and VACOLS indicates that further action is pending at the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where an NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable in this case.  Therefore, that claim remains under the jurisdiction of the RO at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a November 2009 rating decision, the RO denied service connection for PTSD (also claimed as a mental disorder with insomnia).  The Veteran was notified of that decision and of his appellate rights.  Additionally, although the Veteran received a Statement of the Case (SOC) in September 2010, following a March 2010 NOD, he did not file a Substantive Appeal.  

2.  Following the November 2009 rating decision, the Veteran first filed a claim for service connection for PTSD on March 7, 2012.


CONCLUSION OF LAW

1. The November 2009 rating decision is final.  

2.  An effective date earlier than March 7, 2012, for the grant of service connection for anxiety disorder with depressive disorder, is not warranted.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. § 3.400 (r) (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159 (b)(1).

In this case, a March 2012 letter notified the Veteran of the evidence necessary to substantiate a claim for service connection.  The notice also informed the Veteran of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).  In addition, the notice was provided prior to initial adjudication of the Veteran's claim in April 2012 and explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Moreover, the Veteran in this case is challenging the effective date assigned following the grant of service connection.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  See also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issue of entitlement to an earlier effective date.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).  In this case, the claims file contains service treatment records, records of post-service treatment, and reports of VA examinations.  See 38 U.S.C.A. § 5103A (a)-(d). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the matter decided below.

Law and Analysis

The Veteran asserts that he is entitled to an effective date prior to March 7, 2012, for the grant of service connection for the disability on appeal.  In this regard, the Veteran and his spouse contend that the effective date for the grant of anxiety disorder with depressive disorder, should go back to the date that the Veteran originally filed a claim for service connection for a mental condition in July 2009.  As explained further below, the Board finds that an earlier effective date is not warranted.

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (2016).  Unless otherwise provided, the effective date of compensation will be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110 (a). 

The effective date based on the submission of new and material evidence received after a final disallowance is the date of the receipt of the new claim.  38 U.S.C.A. § 5110 (a); 38 C.F.R. §§ 3.400 (q)(2), 3.400(r).  It is settled law that the effective date for the grant of service connection following a final decision is the date of the reopened claim.  See Sears v. Principi, 16 Vet. App. 244, 248 (2002) ("the Court thus holds that the effective date statute, 38 U.S.C.A. § 5110 (a), is clear on its face with respect to granting an effective date for an award of VA periodic monthly benefits no earlier than the date that the claim for reopening was filed").  In Sears, the Court explained that the statutory framework did not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim.  The Court explained that the term, new claim, as it appeared in 38 C.F.R. § 3.400 (q), means a claim to reopen a previously and finally decided claim. 

The Board notes that, effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments also, among other things, eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155, 3.157.  The amended regulations, however, apply only to claims filed on or after March 24, 2015.  Because the Veteran's claim was received by VA prior to that date, the former regulations apply and are cited below.

Generally, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by the Secretary.  See 38 U.S.C.A. § 5101 (a); 38 C.F.R. §§ 3.151 (a).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (a).  Again, VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110 (b)(3); 38 C.F.R. §§ 3.1 (p), 3.155(a).  However, VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").  See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

The essential elements for any claim, whether formal or informal, are: (1) an intent to apply for benefits; (2) an identification of the benefits sought; and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).

A pending claim is an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160 (c); Adams v. Shinseki, 568 F.3d. 956, 960 (Fed. Cir. 2009).  A finally adjudicated claim is defined as "an application, formal or informal, which has been allowed or disallowed by an agency of original jurisdiction."  38 C.F.R. § 3.160 (d).  Such an action becomes "final" by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earliest.  Id.  

The pending claims doctrine provides that a claim remains pending in the adjudication process - even for years - if VA fails to act on it.  Norris v. West, 12 Vet. App. 413, 422 (1999).  In that regard, the Court has confirmed that raising a pending claim theory in connection with a challenge to the effective-date decision is procedurally proper.  Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007) (recent Federal Circuit cases have not overruled the pending claim doctrine articulated in Norris); Myers v. Principi, 16 Vet. App. 228, 236 (2002) (since VA failed to issue an SOC after a valid NOD was filed, the original claim was still pending and is relevant to determining the effective date of a service connection award); McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (a claim that has not been finally adjudicated remains pending for purposes of determining the effective date for that disability).

Finally, the Board notes that an appeal consists of a timely filed NOD and, after an SOC has been provided, a timely filed Substantive Appeal. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200 (1999). A Substantive Appeal consists of a properly completed VA Form 9, "Appeal to the Board of Veterans' Appeals," or correspondence containing the necessary information.  Proper completion and filing of a Substantive Appeal are the last actions that an appellant needs to take to perfect an appeal. 38 C.F.R. § 20.202.

To be considered timely, the Substantive Appeal must be filed within 60 days from the date the agency of original jurisdiction mails the SOC to the appellant, or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed. 38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.302(b)

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107.

A review of the claims file establishes that the Veteran filed an informal claim for benefits on July 7, 2009.  In this regard, the record contains a July 2009 VA Form 119 Report of contact that indicates that the Veteran sought to file a claim for a service connection for a mental condition.  The record shows that the AOJ denied this claim in a November 2009 rating decision, at which time the Veteran was sent notice of the denial and his appeal rights.  The Veteran filed an NOD in March 2010; however, the Veteran did not submit a timely Substantive Appeal following the issuance of a September 2010 SOC.  

Notably, the Veteran's spouse testified that the Veteran received notice of the September 2010 SOC.  See Bd. Hrg. Tr. at 9.  However, as noted above, no Substantive Appeal was filed.  Rather, the Veteran filed a new claim for his psychiatric disability in March 2012.

Specifically, on March 7, 2012, the Veteran again filed an informal claim to reopen his claim for service connection for a mental disorder.  See March 2012 VA Form 21-0820.  In March 2012, the AOJ provided the Veteran with a VCAA packet with an enclosed VA Form 21-4138.  In April 2012, the Veteran submitted a VA Form 21-4138, stating that he was submitting new evidence in support of his claim for service connection for PTSD.  The Veteran's claim for reopening was deemed as filed on March 7, 2012, which was the effective date assigned for his disability compensation benefits following the grant of service connection.

The Veteran does not contend that a Substantive Appeal or its equivalent was filed in response to the September 2010 SOC.  Rather, the Veteran's spouse testified that the Veteran intended to file a Substantive Appeal as to the September 2010 SOC, but that due to a miscommunication between the Veteran and an attorney, the appeal was never filed.  See Bd. Hrg. Tr. at 10.  The Board notes that the November 2009 rating decision and September 2010 SOC reflect that the American Legion was then, as now, the Veteran's representative.  

The Board does not doubt that the Veteran intended to file a Substantive Appeal, following the September 2010 SOC; however, as he did not, the Board finds that the November 2009 rating decision denying service connection for the Veteran's PTSD (also claimed as mental disorder with insomnia) was rendered final.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.1103.  Consequently, March 7, 2012 is the correct effective date for the grant of service connection, as that is the date that the Veteran filed an application to reopen the claim for service connection for PTSD.  There is no earlier claim on file.  In fact, there is no evidence on file with respect to this issue between the September 2010 SOC and the Veteran's March 7, 2012, claim to reopen. 

The Board acknowledges the Veteran, his wife's, and his children's contention that he has had his psychiatric disorder since service.  See Bd. Hrg. Tr. at 12; March 2012 Buddy Statements; April 2012 VA Form 21-4138.  Additionally, the Board acknowledges, and is grateful for, the Veteran's honorable service, and is sympathetic to the fact that he has a psychological disorder.  However, the Board must apply the law as it exists.  

Accordingly, the Board concludes that March 7, 2012, is the proper effective date for the award of service connection for the disability on appeal and the Veteran's request for an earlier effective date must be denied.  In reaching this conclusion, the benefit of the doubt doctrine was considered.  However, as a preponderance of the evidence is against the claim, this doctrine is not for application.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As a final matter, as discussed during his November 2016 hearing, to the extent that the Veteran believes that the November 2009 rating decision is the product of a clear and unmistakable error (CUE) to the extent that it denied his service connection claim, he remains free to file a motion with the AOJ asserting CUE.  However, absent an adjudication of such a motion by the AOJ in the first instance, the Board does not have jurisdiction over that matter.  See generally Jarrell v. Nicholson, 20 Vet.App. 326, 330-32 (2006) (en banc) (holding that the Board lacks jurisdiction over an issue not first presented to and adjudicated by the RO).   

ORDER

Entitlement to an effective date prior to March 7, 2012 for the grant of service connection for anxiety disorder with depressive disorder, is denied.



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


